UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8 / 31 Date of reporting period: 5 / 31 / 2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus International Value Fund Dreyfus Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund -1- FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Emerging Leaders Fund May 31, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Commercial & Professional Services5.5% CDI Forrester Research 33,610 a HNI 24,670 b Interpublic Group of Cos. 325,250 a,b Kelly Services, Cl. A 36,110 a,b Office Depot 106,900 a,b SFN Group 74,540 a Steelcase, Cl. A 110,610 b Consumer Durables9.0% American Axle & Manufacturing Holdings 179,710 a,b ArvinMeritor 267,010 a,b Callaway Golf 84,890 b Dana Holding 161,940 a Furniture Brands International 192,050 a Modine Manufacturing 69,360 a Navistar International 17,010 a WABCO Holdings 50,970 a Consumer Non-Durables1.1% Nash Finch 41,840 b Consumer Services5.3% Belo, Cl. A Brinker International CBS, Cl. B New York Times, Cl. A 78,210 a,b Orient-Express Hotels, Cl. A 181,710 a Energy Minerals4.0% Comstock Resources 41,040 a Gulfport Energy 56,190 a Key Energy Services 156,120 a,b Matrix Service 59,330 a PetroHawk Energy 20,420 a Resolute Energy 95,180 a,b Finance15.5% BioMed Realty Trust 21,650 b,c CB Richard Ellis Group, Cl. A 136,250 a Chimera Investment FBR Capital Markets 401,410 a,b First Midwest Bancorp Glacier Bancorp Janus Capital Group Jones Lang LaSalle PacWest Bancorp 35,720 b Pinnacle Financial Partners 45,740 a,b Portfolio Recovery Associates 49,440 a,b PrivateBancorp TradeStation Group 232,520 a,b United Community Banks 156,340 a,b Waddell & Reed Financial, Cl. A Wilmington Trust 99,780 b Health Care Technology8.6% Abraxis Bioscience 34,550 a,b Amedisys 49,720 a,b Emergent Biosolutions 215,660 a King Pharmaceuticals 277,320 a Pain Therapeutics 238,780 a,b Vanda Pharmaceuticals 134,060 a,b Industrial Services8.0% Granite Construction 31,380 b Kaman Lennox International 37,360 b Quanex Building Products Simpson Manufacturing Sterling Construction 67,960 a,b UAL 59,590 a,b US Airways Group 95,940 a,b Wabash National 154,530 a,b Process Industries1.4% Cabot Mohawk Industries 13,540 a,b Producer Manufacturing4.5% Actuant, Cl. A 135,790 b Altra Holdings 106,490 a Columbus McKinnon 49,090 a FreightCar America 17,840 b Griffon 33,770 a,b Myers Industries 72,290 b Retail Trade8.0% AFC Enterprises 29,480 a,b AnnTaylor Stores 50,440 a Bebe Stores Crocs 151,360 a,b Liz Claiborne 337,960 a,b OfficeMax 96,070 a Saks 322,810 a,b Wet Seal, Cl. A 108,280 a Technology Services15.4% Brocade Communications Systems 88,050 a Cadence Design Systems 173,390 a DealerTrack Holdings 147,760 a,b Emulex 42,770 a Encore Wire Lawson Software 119,660 a,b Micros Systems 70,690 a,b Microsemi 88,010 a,b Omnicell 52,920 a Rovi 68,840 a ScanSource 102,140 a,b Take-Two Interactive Software 91,370 a,b Vishay Intertechnology 385,510 a,b Websense 56,370 a,b Telecommunication Services2.9% Cbeyond 94,950 a,b Leap Wireless International 27,030 a,b PAETEC Holding 509,100 a,b Transportation4.8% Con-way Old Dominion Freight Line 51,090 a,b Saia 63,410 a UTi Worldwide Utilities5.2% Great Plains Energy 90,830 b PNM Resources Portland General Electric 171,880 b Total Common Stocks (cost $134,225,352) Investment of Cash Collateral for Securities Loaned18.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $25,577,551) 25,577,551 d Total Investments (cost $159,802,903) 117.2% Liabilities, Less Cash and Receivables (17.2%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $24,504,876 and the total market value of the collateral held by the fund is $25,577,551. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $159,802,903. Net unrealized appreciation on investments was $6,237,029 of which $12,144,190 related to appreciated investment securities and $5,907,161 related to depreciated investment securities. 100-950-50 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 138,628,927 - - Equity Securities - Foreign+ 1,833,454 - - Mutual Funds 25,577,551 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Value Fund May 31, 2010 (Unaudited) Common Stocks95.8% Shares Value ($) Australia5.2% BlueScope Steel 357,720 691,586 Foster's Group 505,180 2,355,099 Incitec Pivot 134,093 337,993 Insurance Australia Group 632,147 1,946,077 National Australia Bank 117,710 2,458,116 Nufarm 406,372 2,052,090 Primary Health Care 409,480 1,277,780 QBE Insurance Group 32,500 536,414 Brazil.7% Petroleo Brasileiro, ADR 22,840 813,561 Tele Norte Leste Participacoes, ADR 54,370 840,016 China.9% China Railway Construction, Cl. H 663,000 760,049 PetroChina, ADR 11,401 1,223,327 Finland2.5% Nokia 458,000 4,664,867 UPM-Kymmene 64,883 832,037 France12.0% Alstom 39,510 1,884,592 Carrefour 48,610 2,016,817 Credit Agricole 104,546 1,143,732 Danone 34,400 1,771,079 France Telecom 104,945 2,007,078 GDF Suez 72,965 2,290,845 Lagardere 30,450 974,146 Peugeot 28,890 a 692,913 Sanofi-Aventis 70,200 4,222,424 Societe Generale 57,802 2,521,611 Total 107,340 5,023,206 Vivendi 99,902 2,174,821 Germany6.4% Allianz 13,820 1,382,678 Bayer 31,880 1,783,739 Daimler 31,966 a 1,580,844 Deutsche Lufthansa 72,110 a 958,340 Deutsche Telekom 131,420 1,476,278 E.ON 76,450 2,329,900 Muenchener Rueckversicherungs 14,720 1,866,870 RWE 18,504 1,334,268 Siemens 16,510 1,488,108 Greece.2% Public Power 32,350 a Hong Kong4.1% BOC Hong Kong Holdings 253,100 566,477 China Mobile, ADR 24,090 1,121,871 Denway Motors 1,066,000 424,347 Esprit Holdings 277,356 1,567,969 Hang Seng Bank 256,800 3,441,290 Hutchison Whampoa 316,200 1,967,687 NWS Holdings 40,000 69,267 Israel.4% Teva Pharmaceutical Industries, ADR 14,650 Italy3.2% Banco Popolare 94,310 519,347 Buzzi Unicem 76,910 853,192 ENI 52,545 989,773 Finmeccanica 215,256 2,243,956 Saras 832,430 a 1,673,236 Unipol Gruppo Finanziario 1,107,934 938,121 Japan23.8% Astellas Pharma 34,200 1,078,867 Bridgestone 103,500 1,671,675 Chuo Mitsui Trust Holdings 713,560 2,510,301 Credit Saison 68,100 770,159 Daiwa House Industry 184,600 1,770,899 East Japan Railway 37,100 2,355,626 INPEX 125 780,500 JS Group 39,400 755,802 Kao 27,000 573,609 KDDI 516 2,355,607 Matsumotokiyoshi Holdings 63,400 1,271,002 Medipal Holdings 26,800 307,833 Mitsubishi Chemical Holdings 242,000 1,134,643 Mitsubishi Gas Chemical 243,000 1,315,308 Mitsubishi UFJ Financial Group 681,700 3,311,477 Murata Manufacturing 12,170 592,670 NEC 322,000 891,772 Nintendo 1,870 543,183 Nippon Express 206,000 904,537 Nomura Holdings 254,500 1,581,670 Panasonic 126,700 1,611,665 Rengo 241,000 1,400,768 Ricoh 50,800 726,157 Ryohin Keikaku 32,100 1,309,438 Sankyo 28,400 1,228,115 Secom 43,400 1,865,422 Seven & I Holdings 162,300 3,724,706 Shimachu 46,600 872,583 Shimizu 346,000 1,181,750 Shin-Etsu Chemical 22,620 1,140,515 Sumitomo 111,500 1,209,256 Sumitomo Mitsui Financial Group 97,500 2,898,138 Tokyo Electron 9,100 532,129 Tokyo Gas 141,220 616,103 Tokyo Steel Manufacturing 158,100 1,745,053 Toyoda Gosei 45,100 1,150,121 Toyota Motor 74,500 2,729,768 Ushio 64,300 997,097 Malaysia.4% Malayan Banking 370,248 Netherlands3.0% Aegon 236,545 a 1,347,166 European Aeronautic Defence and Space 109,030 2,152,102 Royal Dutch Shell, Cl. A 118,678 3,108,580 Norway.4% Norsk Hydro 129,000 Russia.3% Gazprom, ADR 37,170 Singapore2.3% DBS Group Holdings 385,255 3,779,574 United Overseas Bank 108,000 1,396,080 South Africa.7% MTN Group 113,250 South Korea1.7% KB Financial Group, ADR 22,144 885,317 Korea Electric Power, ADR 54,804 a 738,758 KT, ADR 24,800 461,528 Samsung Electronics 1,586 1,025,152 SK Telecom, ADR 46,110 717,011 Spain2.0% Gamesa Tecnologica 142,460 1,380,720 Grifols 153,920 1,754,148 Iberdrola 201,355 1,349,121 Sweden1.4% Investor, Cl. B 88,870 1,434,090 Telefonaktiebolaget LM Ericsson, Cl. B 177,650 1,793,119 Switzerland5.2% Clariant 64,522 a 754,204 Lonza Group 10,370 681,225 Nestle 21,100 955,616 Novartis 111,896 5,077,406 Roche Holding 17,570 2,414,511 UBS 129,298 a 1,721,073 Taiwan.4% United Microelectronics 1,909,000 a United Kingdom18.6% Anglo American 76,027 a 2,925,680 BAE Systems 351,709 1,641,332 BP 568,052 4,064,732 Centrica 599,324 2,381,730 Drax Group 310,760 1,508,208 GlaxoSmithKline 235,014 3,932,251 Home Retail Group 326,260 1,188,991 HSBC Holdings 600,603 5,452,842 J Sainsbury 205,050 960,769 Lonmin 8,610 a 209,681 QinetiQ Group 531,950 996,219 Reed Elsevier 173,941 1,211,442 Resolution 1,856,764 1,670,172 Rexam 320,870 1,458,901 Royal Dutch Shell, Cl. A 134,507 3,546,057 Unilever 132,278 3,573,375 Vodafone Group 2,005,408 4,006,524 Wellstream Holdings 97,010 759,677 Total Common Stocks (cost $251,978,192) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,775,000) 1,775,000 b Total Investments (cost $253,753,192) 96.6% Cash and Receivables (Net) 3.4% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $253,753,192. Net unrealized depreciation on investments was $37,954,628 of which $6,102,956 related to appreciated investment securities and $44,057,584 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 21.9 Industrial 11.1 Health Care 10.4 Energy 10.2 Consumer Discretionary 9.1 Materials 7.9 Consumer Staples 7.7 Telecommunication Services 6.5 Utilities 5.8 Information Technology 5.2 Money Market Investment .8  Based on net assets. See notes to financial statements. At May 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost Value ($) (Depreciation) ($) Purchases: Euro, Expiring 6/1/2010 348,053 429,358 427,111 (2,247) Japanese Yen, Expiring 6/1/2010 3,909,036 42,985 42,999 14 Sales: Proceeds ($) Swiss Franc, Expiring 6/1/2010 1,201,091 1,030,803 1,036,138 (5,335) Swiss Franc, Expiring 6/1/2010 218,900 189,524 188,837 687 Japanese Yen, Expiring 6/1/2010 20,198,611 222,795 222,182 613 South African Rand, Expiring 6/1/2010 3,116,979 405,171 410,075 (4,904) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 132,725,320 81,298,244 ++ - Mutual Funds 1,775,000 - - Other Financial Instruments:+++ Forward Foreign Currency Exchange Contracts - 1,314 - Liabilities ($) Other Financial Instruments:+++ Forward Foreign Currency Exchange Contracts - (12,486) - + See Statement of Investments for country and industry classification. ++To adjust for the market difference between local market close and the calculation of the net asset value, the fund may utilize fair value model prices for international equities provided by an independent service resulting in a Level 2 classification. +++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Midcap Value Fund May 31, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary21.4% Abercrombie & Fitch, Cl. A 404,810 14,504,342 Apollo Group, Cl. A 266,720 a 14,178,835 Brinker International 190,290 3,383,356 CBS, Cl. B 1,155,360 b 16,822,042 Dana Holding 2,439,477 a 26,492,720 Darden Restaurants 154,580 6,631,482 Federal Mogul 601,999 a 10,390,503 Gannett 546,668 8,495,221 Goodyear Tire & Rubber 379,960 4,521,524 Interpublic Group of Cos. 2,971,010 24,807,933 Liberty Media-Starz, Ser. A 188,170 a 9,845,054 MGM Mirage 890,860 a,b 11,100,116 Mohawk Industries 544,012 a,b 30,551,714 NetFlix 84,830 a,b 9,428,855 Newell Rubbermaid 1,674,820 b 27,902,501 News, Cl. A 1,238,650 16,350,180 Omnicom Group 165,740 6,289,833 Sherwin-Williams 170,300 13,050,089 Staples 346,050 7,446,996 Viacom, Cl. B 291,450 a 9,795,635 Consumer Staples.5% SYSCO 224,970 Energy7.2% Alpha Natural Resources 293,140 a 11,247,782 Baker Hughes 343,150 b 13,087,741 Cameron International 612,810 a 22,183,722 Concho Resources 543,530 a,b 28,290,736 PetroHawk Energy 485,790 a 9,341,742 Range Resources 95,230 b 4,280,588 Southwestern Energy 64,570 a 2,428,478 Financial12.5% ACE 124,660 6,128,286 BioMed Realty Trust 383,340 b,c 6,520,613 CB Richard Ellis Group, Cl. A 2,097,672 a,b 33,206,148 Huntington Bancshares 4,285,100 26,396,216 Janus Capital Group 1,310,130 b 13,965,986 Jones Lang LaSalle 183,290 13,677,100 Marshall & Ilsley 1,259,030 10,261,095 Och-Ziff Capital Management Group, Cl. A 694,680 9,975,605 TD Ameritrade Holding 1,923,080 a 34,096,208 TFS Financial 348,945 4,620,032 Health Care9.2% Amedisys 139,050 a,b 6,913,565 Cooper 389,300 b 14,349,598 Forest Laboratories 528,430 a 13,675,768 Genzyme 416,210 a 20,248,617 King Pharmaceuticals 1,452,130 a 12,589,967 St. Jude Medical 414,440 a 15,475,190 Thermo Fisher Scientific 298,150 a 15,521,689 Warner Chilcott, Cl. A 764,370 a 17,672,234 Industrial24.3% Actuant, Cl. A 682,340 13,796,915 AMR 1,783,590 a 13,680,135 Avery Dennison 864,718 29,556,061 C.H. Robinson Worldwide 311,580 b 18,105,914 Con-way 392,940 13,367,819 Granite Construction 300,310 b 8,904,191 Heartland Express 556,740 b 8,654,523 Herman Miller 4,440 85,381 Kennametal 424,040 11,962,168 L-3 Communications Holdings 121,060 10,003,188 Lennox International 314,460 b 14,072,085 Masco 959,470 b 12,808,925 McDermott International 640,670 a 14,210,061 Navistar International 795,430 a 43,096,397 Pitney Bowes 273,650 6,195,436 Robert Half International 866,610 b 21,916,567 Simpson Manufacturing 374,300 10,937,046 Terex 302,390 a 6,580,006 Textron 1,493,504 b 30,870,728 Timken 479,140 13,794,440 UTi Worldwide 424,560 6,134,892 Information Technology12.2% Broadcom, Cl. A 236,890 8,177,443 Brocade Communications Systems 699,260 a 3,810,966 Cadence Design Systems 942,330 a,b 6,313,611 Hewitt Associates, Cl. A 346,800 a 12,918,300 Maxim Integrated Products 209,440 b 3,719,654 Micros Systems 254,240 a,b 8,695,008 Rovi 725,410 a 27,086,809 SAIC 585,660 a 10,067,495 Synopsys 741,080 a 15,873,934 Tyco Electronics 880,590 25,378,604 Vishay Intertechnology 1,056,520 a 9,561,506 Websense 242,066 a 5,064,020 Western Digital 288,060 a 10,027,369 Yahoo! 533,040 a 8,176,834 Materials.6% Cabot 90,652 2,539,163 International Paper 244,839 5,687,610 Telecommunication Services3.4% Frontier Communications 2,556,710 b 20,325,845 Leap Wireless International 1,377,904 a,b 22,501,172 Utilities7.6% Ameren 1,370,330 33,792,338 Great Plains Energy 1,963,963 34,467,551 PNM Resources 795,920 9,821,653 Portland General Electric 1,007,034 19,043,013 Total Common Stocks (cost $1,126,496,679) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,906,000) 1,906,000 d Investment of Cash Collateral for Securities Loaned8.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $110,114,639) 110,114,639 d Total Investments (cost $1,238,517,318) 107.7% Liabilities, Less Cash and Receivables (7.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $113,279,260 and the total market value of the collateral held by the fund is $118,891,697, consisting of $110,114,639 of cash collateral and U.S. Government and agencies securities valued at $8,777,058. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,238,517,318. Net unrealized appreciation on investments was $130,136,090 of which $164,704,728 related to appreciated investment securities and $34,568,638 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,250,497,877 - - 1,250,497,877 Equity Securities - Foreign+ 6,134,892 - - Mutual Funds 112,020,639 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund May 31, 2010 (Unaudited) Common Stocks97.7% Shares Value ($) Consumer Discretionary25.5% AFC Enterprises 387,795 4,056,336 American Axle & Manufacturing Holdings 562,520 a 5,045,804 AnnTaylor Stores 211,850 a,b 4,586,552 ArvinMeritor 1,004,200 a 14,601,068 Bebe Stores 703,020 4,815,687 Belo, Cl. A 1,383,330 10,056,809 Brinker International 381,560 6,784,137 Callaway Golf 348,710 b 2,936,138 CBS, Cl. B 284,280 4,139,117 Crocs 677,680 a,b 7,013,988 Dana Holding 704,880 a 7,654,997 Furniture Brands International 1,200,583 a,b 9,400,565 Interpublic Group of Cos. 1,382,700 a 11,545,545 Liz Claiborne 1,423,950 a,b 8,728,813 Modine Manufacturing 300,010 a 3,486,116 Mohawk Industries 62,370 a 3,502,699 New York Times, Cl. A 351,033 a 3,257,586 Office Depot 445,460 a 2,583,668 OfficeMax 387,390 a,b 6,907,164 Orient-Express Hotels, Cl. A 772,880 a 7,798,359 Saks 1,314,430 a,b 12,066,467 Wabash National 648,480 a 4,643,117 WABCO Holdings 217,820 a 6,621,728 Wet Seal, Cl. A 465,685 a 1,909,309 Consumer Staples1.1% Nash Finch 174,880 Energy4.1% Comstock Resources 182,500 a 5,445,800 Gulfport Energy 240,380 a 3,156,189 Key Energy Services 694,420 a 6,638,655 Matrix Service 281,200 a 2,767,008 PetroHawk Energy 87,780 a 1,688,009 Resolute Energy 413,130 a,b 5,201,307 Financial14.8% BioMed Realty Trust 90,990 c 1,547,740 CB Richard Ellis Group, Cl. A 569,790 a 9,019,776 Chimera Investment 1,224,870 4,825,988 Duff & Phelps, Cl. A 65,370 881,841 FBR Capital Markets 1,294,924 a 5,244,442 First Midwest Bancorp 242,250 3,360,007 Glacier Bancorp 358,250 b 5,681,845 Janus Capital Group 694,990 7,408,593 Jones Lang LaSalle 71,340 5,323,391 PacWest Bancorp 154,980 b 3,229,783 Pinnacle Financial Partners 171,080 a,b 2,338,664 Portfolio Recovery Associates 209,680 a,b 14,354,693 PrivateBancorp 541,940 7,180,705 TradeStation Group 913,590 a 6,495,625 United Community Banks 699,130 a 3,240,468 Waddell & Reed Financial, Cl. A 102,120 2,737,837 Wilmington Trust 434,400 b 6,550,752 Health Care8.0% Abraxis Bioscience 144,750 a,b 6,434,138 Amedisys 218,390 a,b 10,858,351 Emergent Biosolutions 712,786 a 11,226,380 King Pharmaceuticals 708,840 a,b 6,145,643 Omnicell 282,000 a 3,694,200 Pain Therapeutics 1,010,446 a,b 5,901,005 Vanda Pharmaceuticals 540,771 a 3,953,036 Industrial20.1% Actuant, Cl. A 598,820 12,108,140 Altra Holdings 392,910 a 4,903,517 American Woodmark 9,950 244,471 CDI 181,730 2,902,228 Columbus McKinnon 228,460 a 3,742,175 Commercial Vehicle Group 197,830 a 2,354,177 Con-way 377,480 12,841,870 Encore Wire 237,690 4,694,378 FreightCar America 74,200 1,990,044 Granite Construction 141,900 b 4,207,335 Griffon 135,460 a 1,644,484 HNI 105,550 3,236,163 Kaman 244,110 5,978,254 Kelly Services, Cl. A 159,000 a 2,319,810 Lennox International 165,940 7,425,815 Old Dominion Freight Line 218,570 a,b 7,789,835 Quanex Building Products 181,980 3,626,861 Saia 281,620 a 4,215,851 SFN Group 342,320 a 2,622,171 Simpson Manufacturing 370,890 10,837,406 Steelcase, Cl. A 462,930 3,879,353 Sterling Construction 302,190 a 4,968,004 UAL 268,340 a,b 5,369,483 US Airways Group 428,120 a,b 3,780,300 UTi Worldwide 279,910 4,044,700 Information Technology15.0% Brocade Communications Systems 434,250 a 2,366,662 Cadence Design Systems 782,760 a 5,244,492 DealerTrack Holdings 619,170 a 9,925,295 Emulex 212,770 a 2,229,830 Forrester Research 125,910 a 3,949,797 Lawson Software 502,190 a 4,140,557 Micros Systems 304,060 a 10,398,852 Microsemi 371,830 a 5,755,928 Rovi 295,140 a 11,020,528 ScanSource 428,720 a 11,052,402 Take-Two Interactive Software 383,460 a,b 4,436,632 Vishay Intertechnology 1,608,900 a 14,560,545 Websense 255,850 a,b 5,352,382 Materials1.5% Cabot 181,422 5,081,630 Myers Industries 450,050 4,041,449 Telecommunication Services2.7% Cbeyond 417,490 a,b 6,525,369 Leap Wireless International 123,470 a,b 2,016,265 PAETEC Holding 1,770,841 a 7,490,657 Utilities4.9% Great Plains Energy 399,324 7,008,136 PNM Resources 878,593 10,841,838 Portland General Electric 634,150 11,991,776 Total Common Stocks (cost $544,429,826) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,867,000) 1,867,000 d Investment of Cash Collateral for Securities Loaned12.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $73,348,560) 73,348,560 d Total Investments (cost $619,645,386) 110.1% Liabilities, Less Cash and Receivables (10.1%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $71,518,598 and the total market value of the collateral held by the fund is $73,348,560. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $619,645,386. Net unrealized appreciation on investments was $45,716,578 of which $67,603,105 related to appreciated investment securities and $21,886,527 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investme credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determini The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic + 578,303,345 - - Equity Securities - Foreign + 11,843,059 - - Mutual Funds 75,215,560 - - + See Statement of Investments for industry classification. nts, interest rates, prepayment speeds, ng the fair value of investments). The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the funds may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The funds are entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the funds bear the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund May 31, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary14.1% Abercrombie & Fitch, Cl. A 75,620 2,709,465 Carnival 237,770 8,614,407 DIRECTV, Cl. A 94,900 a 3,576,781 Home Depot 470,630 15,935,532 Johnson Controls 424,340 12,106,420 Macy's 165,940 3,685,527 News, Cl. A 1,254,470 16,559,004 NVR 4,870 a,b 3,337,314 Omnicom Group 248,290 9,422,605 Staples 154,220 3,318,814 Time Warner 457,780 14,186,602 Toll Brothers 167,070 a 3,520,165 Consumer Staples7.6% Clorox 81,630 5,127,997 CVS Caremark 486,500 16,847,495 Dr. Pepper Snapple Group 186,910 7,076,413 Energizer Holdings 59,630 a 3,350,610 Kraft Foods, Cl. A 237,080 6,780,488 PepsiCo 214,810 13,509,401 Energy14.3% Anadarko Petroleum 117,920 6,170,754 Cameron International 252,096 a 9,125,875 ConocoPhillips 287,490 14,909,231 EOG Resources 206,820 21,683,009 Occidental Petroleum 413,130 34,087,356 Schlumberger 223,530 12,551,210 Exchange Traded Funds.7% iShares Russell 1000 Value Index Fund 84,210 Financial25.1% American Express 88,500 3,528,495 Ameriprise Financial 163,650 6,511,633 AON 126,200 4,981,114 Bank of America 1,448,330 22,796,714 Capital One Financial 81,360 3,360,168 Citigroup 1,582,320 a 6,265,987 Comerica 177,710 6,770,751 Fidelity National Financial, Cl. A 209,060 3,014,645 Genworth Financial, Cl. A 416,580 a 6,494,482 Goldman Sachs Group 68,710 9,912,105 JPMorgan Chase & Co. 711,738 28,170,590 Marsh & McLennan 145,620 3,175,972 MetLife 279,729 11,326,225 Morgan Stanley 245,780 6,663,096 PNC Financial Services Group 93,320 5,855,830 Prudential Financial 110,180 6,358,488 State Street 120,260 4,590,324 SunTrust Banks 187,360 5,049,352 TD Ameritrade Holding 283,950 a 5,034,434 Travelers 69,790 3,452,511 Wells Fargo & Co. 679,950 19,507,766 Health Care10.5% AmerisourceBergen 283,750 8,875,700 Amgen 161,760 a 8,375,933 Cardinal Health 99,110 3,418,304 CIGNA 119,390 3,995,983 McKesson 55,740 3,901,800 Mednax 60,720 a 3,433,716 Merck & Co. 425,090 14,321,282 Pfizer 1,282,040 19,525,469 Thermo Fisher Scientific 67,250 a 3,501,035 WellPoint 57,890 a 2,969,757 Industrials11.6% Caterpillar 59,420 3,610,359 Cummins 53,610 3,644,408 Dover 146,120 6,559,327 Eaton 46,850 3,277,157 General Electric 1,343,200 21,961,320 Honeywell International 86,470 3,698,322 Navistar International 78,240 a 4,239,043 Norfolk Southern 113,620 6,414,985 Paccar 82,470 3,381,270 Pitney Bowes 306,090 6,929,878 Raytheon 63,960 3,352,144 Rockwell Collins 58,080 3,388,387 Union Pacific 89,520 6,394,414 United Technologies 51,510 3,470,744 Information Technology6.7% AOL 269,376 a 5,557,227 BMC Software 135,730 a 5,023,367 Cisco Systems 278,060 a 6,439,870 EMC 192,130 a 3,577,461 Hewlett-Packard 135,920 6,253,679 Microsoft 553,070 14,269,206 QUALCOMM 142,650 5,072,634 Materials2.4% Air Products & Chemicals 48,330 3,337,670 CF Industries Holdings 50,060 3,433,615 Dow Chemical 130,830 3,520,635 Freeport-McMoRan Copper & Gold 48,200 3,376,410 International Paper 130,410 3,029,424 Telecommunication Services2.8% AT & T 792,150 Utilities3.2% Entergy 92,170 6,919,202 FPL Group 135,930 6,786,985 Questar 188,690 8,464,633 Total Common Stocks (cost $628,698,801) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,082,000) 4,082,000 c Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $190,148) 190,148 c Total Investments (cost $632,970,949) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $185,026 and the total market value of the collateral held by the fund is $190,148. c Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $632,970,949. Net unrealized appreciation on investments was $54,110,115 of which $73,868,013 related to appreciated investment securities and $19,757,898 related to depreciated investment securities. 100-770-70 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 677,965,157 - - Mutual Funds/Exchange Traded Funds 9,115,907 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund May 31, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary14.0% Aaron's 24,750 a Advance Auto Parts Aeropostale 35,375 b American Greetings, Cl. A Blyth Brinker International Cheesecake Factory 54,600 a,b Collective Brands 30,400 b Dollar Tree 10,700 b Expedia Fossil 26,100 b ITT Educational Services 3,300 a,b J Crew Group 7,700 b PetSmart Ross Stores Ryland Group Scholastic 26,000 a Signet Jewelers 20,300 b Timberland, Cl. A 18,800 b TRW Automotive Holdings 8,100 b Warnaco Group 18,700 b Wyndham Worldwide Consumer Staples3.4% Corn Products International Energizer Holdings 11,000 b Hormel Foods Lancaster Colony Tyson Foods, Cl. A Universal 6,300 a Energy5.7% Atwood Oceanics 8,500 b Cimarex Energy EXCO Resources Helix Energy Solutions Group 28,600 b Oceaneering International 11,900 b Oil States International 12,400 b Pioneer Natural Resources 11,100 a Southern Union Unit 27,100 b Financial20.1% Alexandria Real Estate Equities 11,200 a,c American Financial Group AmeriCredit 62,600 a,b Annaly Capital Management 30,500 c Corporate Office Properties Trust 12,800 c Digital Realty Trust 9,700 a,c Eaton Vance Equity One 21,100 a,c Federated Investors, Cl. B 14,600 a Fifth Third Bancorp First Horizon National 34,031 b FirstMerit HCC Insurance Holdings Highwoods Properties 10,900 c Hospitality Properties Trust 48,400 c Hudson City Bancorp International Bancshares Liberty Property Trust 12,100 c Macerich 23,198 c Mercury General New York Community Bancorp NewAlliance Bancshares Old Republic International Potlatch 25,600 a,c Prosperity Bancshares Reinsurance Group of America StanCorp Financial Group SVB Financial Group 13,800 a,b Weingarten Realty Investors 37,000 a,c Westamerica Bancorporation 16,400 a Health Care11.9% Cephalon 8,800 a,b Charles River Laboratories International 16,700 b Cooper Covance 2,700 b Endo Pharmaceuticals Holdings 52,800 b Health Net 26,300 b Henry Schein 21,500 a,b Hologic 59,700 b Humana 19,300 b Kinetic Concepts 21,900 a,b LifePoint Hospitals 19,900 a,b Medicis Pharmaceutical, Cl. A 50,600 a OSI Pharmaceuticals 3,900 b STERIS Techne Vertex Pharmaceuticals 5,300 b Industrial14.2% Bucyrus International Carlisle Cos. Cintas 8,800 228,800 Con-way 19,700 a 670,194 Copart 23,200 b 832,880 Corrections Corp. of America 45,400 a,b 903,460 Donaldson 17,000 733,550 FTI Consulting 4,400 b 188,144 General Cable 11,600 a,b 361,456 Hewitt Associates, Cl. A 9,200 b 342,700 Hubbell, Cl. B 24,900 1,061,985 Joy Global 14,600 744,600 Oshkosh 51,500 b 1,829,795 Owens Corning 10,000 b 333,300 Ryder System 10,100 453,894 Timken 55,000 1,583,450 Trinity Industries 21,600 a 471,960 URS 21,100 b 940,638 Valmont Industries 7,100 a 562,462 Information Technology15.6% Advent Software 22,700 a,b 981,548 Broadridge Financial Solutions 29,400 562,128 CA 24,100 488,025 CommScope 31,200 b 879,840 Computer Sciences 18,200 909,818 Cypress Semiconductor 91,200 b 1,038,768 DST Systems 9,200 352,544 F5 Networks 15,700 b 1,104,181 FactSet Research Systems 10,600 721,330 Fairchild Semiconductor International 107,800 b 1,078,000 Gartner 26,200 a,b 648,450 Harris 5,200 243,932 Ingram Micro, Cl. A 24,400 b 413,824 Intersil, Cl. A 35,700 475,167 Micron Technology 48,500 b 440,865 Plantronics 34,100 1,020,954 Seagate Technology 23,500 b 360,960 Sybase 9,200 b 591,836 Synopsys 51,100 b 1,094,562 Tech Data 40,900 b 1,662,585 Teradata 9,100 b 290,654 Vishay Intertechnology 43,600 b 394,580 Materials6.7% Cabot 17,200 481,772 Crown Holdings 19,300 b 453,743 Huntsman 103,800 1,035,924 International Paper 16,900 392,587 Lubrizol 9,600 850,272 Minerals Technologies 21,200 1,133,140 Reliance Steel & Aluminum 21,600 991,656 Temple-Inland 25,600 540,928 Worthington Industries 61,300 902,336 Telecommunication Services.6% Telephone & Data Systems 18,700 Utilities6.9% Atmos Energy 14,300 387,816 CMS Energy 17,100 a 251,028 Constellation Energy Group 22,700 803,126 DPL 66,200 1,657,648 Energen 16,900 748,163 IDACORP 13,200 436,260 MDU Resources Group 50,800 949,960 NSTAR 6,000 210,660 NV Energy 86,200 1,016,298 ONEOK 5,000 222,350 WGL Holdings 7,400 250,490 Total Common Stocks (cost $98,265,680) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $81,000) 81,000 d Investment of Cash Collateral for Securities Loaned13.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $13,806,633) 13,806,633 d Total Investments (cost $112,153,313) 112.9% Liabilities, Less Cash and Receivables (12.9%) Net Assets 100.0% a Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $13,257,935 and the total market value of the collateral held by the fund is $13,806,633. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $112,153,313. Net unrealized appreciation on investments was $1,629,859 of which $10,002,471 related to appreciated investment securities and $8,372,612 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 99,265,224 - - Equity Securities - Foreign+ 630,315 - - Mutual Funds 13,887,633 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund May 31, 2010 (Unaudited) Common Stocks97.2% Shares Value ($) Consumer Discretionary6.5% Amazon.com 83,150 a NetFlix 50,500 a,b Information Technology87.8% Akamai Technologies 217,970 a,b Amphenol, Cl. A Apple 54,718 a BMC Software 173,131 a Cavium Networks 98,155 a Cisco Systems 378,210 a Cognizant Technology Solutions, Cl. A 100,797 a Dolby Laboratories, Cl. A 122,990 a Electronic Arts 276,748 a EMC 285,100 a Equinix 57,050 a Google, Cl. A 21,858 a Hewlett-Packard Informatica 272,630 a Lam Research 213,190 a Lexmark International, Cl. A 134,230 a McAfee 150,490 a Microsoft NetApp 297,700 a Oracle Paychex 177,890 b QUALCOMM Quest Software 294,700 a Research In Motion 173,830 a Riverbed Technology 175,410 a Salesforce.com 108,000 a SuccessFactors 120,970 a Taleo, Cl. A 146,980 a Teradata 190,510 a Trimble Navigation 188,820 a VMware, Cl. A 100,540 a Telecommunication Services2.9% AT & T Total Common Stocks (cost $213,868,706) Limited Partnership Interests.8% Information Technology Bluestream Ventures, LP a,d 2,063,136 Ingenex, LP a,d 0 Total Limited Partnership Interests (cost $3,181,315) Other Investment6.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,384,000) 16,384,000 d Investment of Cash Collateral for Securities Loaned3.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,604,602) 9,604,602 d Total Investments (cost $243,038,623) 108.5% Liabilities, Less Cash and Receivables (8.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2010, the total market value of the fund's securities on loan is $9,469,340 and the total market value of the collateral held by the fund is $9,604,602. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $2,063,136 representing .8% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) Bluestream Ventures, LP 4/30/2004-6/11/2008 3,181,315 0.8 2,063,136 Ingenex, LP 4/30/2004 0 0.0 0 At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $243,038,623. Net unrealized appreciation on investments was $26,094,873 of which $34,860,241 related to appreciated investment securities and $8,765,368 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Significant Level 1 -Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic + 230,530,277 - - 230,530,277 Equity Securities - Foreign + 10,551,481 - - Limited Partnership Interests + - - 2,063,136 Mutual Funds 25,988,602 - - + See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Limited Partnership Interests ($) Balance as of 8/31/2009 1,825,686 Realized gain (loss) 0 Change in unrealized appreciation 237,450 (depreciation) Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 5/31/2010 2,063,136 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
